DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. With regards to claim 1, it is unclear when the second hole transporting material is deposited in the process. Is the second hole transporting material coated/deposited after step 2 or after step 3? For the purpose of expediting prosecution the Office is going to interpret the claim as: 
step 1 = coating a hole injection material
step 2 = coating a first hole transporting material after step 1
step 3 = step 4 = coating a second hole transporting material after step 2
step 5 = depositing a light emitting material  after step 4 (step 4 = step 3) 
b. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claim(s) 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begley et el. (PG Pub 2006/0088729; hereinafter Begley).

    PNG
    media_image1.png
    377
    579
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2-provided above, Begley teaches a method of manufacturing a light emitting device (para [0073-0214]), the method comprising: a first step of coating a hole injection material 105l; a second step of coating a first hole transporting material 106 after the first step (see Fig. 2); a third step of coating a second hole transporting material 108 after the second step (see Fig. 2); a fourth step of depositing the second hole transporting material after the third step  (refer to 35 USC § 112 claim rejection for claim 1 above, for further explanation of claim interpretation); and a fifth step of depositing a light emitting material 109 after the fourth step (see Fig. 2).  
Regarding claim 2, refer to Fig. 2-provided above, Begley teaches the first hole transporting material 106 (para [00140]; e.g. “PVK”) has a molecular weight higher than that of the second hole transporting material 108 (para [0138]; e.g. “MTDATA”).
Support for the weight is found in Applicant’s specification see pg. 10 line 16 thru pg. 12 line 3. Since Begley teaches the hole transport layers can be chosen from among the same materials as that of the Applicant’s, the claimed limitation is considered taught.
Regarding claim 6, refer to Fig. 2-provided above, Begley teaches a sixth step of depositing an electron injection material 111 after the fifth step (see Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Begley, as applied to claim 1 above, and further in view of Cina (PG Pub 2004/0251459; hereinafter Cina).
Regarding claim 3, refer to Fig. 2-provided above, Begley teaches the hole injection material 105 and the second hole transporting material 108 (para [0138]; e.g. “MTDATA”). Although, Begley teaches the material composition of the second hole transporting layer he does not explicitly teach the material composition of the hole injection layer or that the “hole injection material has a molecular weight higher than that of the second hole transporting material. 

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the hole injection layer comprise PEDOT-PSS, as taught by Cina, “to improve charge injection from the electrodes to the electroluminescent material”

Since, the material compositions of the hole injection material and the second hole transporting material are the same as those disclosed in Applicant’s Specification (see pg. 10 line 9 [PEDOT-PSS] and pg. 11 line 17 [MTDATA]) the hole injection material would have a molecular weight higher than that of the second hole transporting material; and thus, the claimed limitation is considered taught.
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Begley, as applied to claim 1 above, and further in view of Sasaki (PG Pub 2012/0248424; hereinafter Sasaki).
Regarding claim 4, refer to Fig. 2-provided above, Begley teaches steps of the first step to the fifth step are a portion of a manufacturing process of a light emitting element (para [0028]). He also teaches the light emitting element comprises a red light-emitting component and a blue light-emitting component (para [0002]). He does not explicitly teach the combination of the color components produce “a peak wavelength of light emitted from the light emitting element is equal to or greater than 430 nm and equal to or smaller than 480 nm.”

According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." 
Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned color components to produce an element having a white emission.
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Begley, as applied to claim 1 above, and further in view of Taguchi (PG Pub 2002/0037427; hereinafter Taguchi).
Regarding claim 5, refer to Fig. 2-provided above, Although, Begley teaches the first step (depositing hole injection material), the second step (depositing hole transporting material layer), and the third step (depositing hole transporting material 
In the same field of endeavor, Taguchi teaches a light emitting device (title) comprising: a method of forming a hole injection layer(s) and a hole transport layer(s)(para [0080]), wherein the hole injection layer(s) and the hole transport layer(s) can be deposited by “a vacuum evaporation method, an LB method, an ink-jet method, a method of coating a solution or dispersion of hole-injecting and transporting agents (e.g., a spin coating, cast coating or dip coating method) or a printing method can be adopted” (para [0080]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ink jet method, as taught by Taguchi, for the purpose of choosing a suitable and well-recognized form of deposition to be used in the first step, the second step, and the third step.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (PG Pub 2006/0017377; hereinafter Ryu).


    PNG
    media_image2.png
    313
    675
    media_image2.png
    Greyscale


	Regarding claim 7, refer to Fig. 2 provided above, Ryu teaches an organic electroluminescent display device (title and para [0031-0060]) comprising:
a hole injection layer 216 (para 0037]); 
a first organic layer 218-1 (para [0049]) on the hole injection layer (see Fig. 2), the first organic layer comprising a first hole transporting material (para [0049]; e.g. N,N'-di(1-naphthyl)-N,N'- diphenyl-benzidene (NPD))
a second organic layer 218-2 (para [0049]) on the first organic layer (see Fig. 2), the second organic layer comprising a second hole transporting material (para [0049]; e.g. polyethylenethioxythiophene (PEDOT)); 
a third organic layer 218-3 on the second organic layer (see Fig. 2), the third organic layer comprising the second hole transporting material (para [0049]; e.g. polyethylenethioxythiophene (PEDOT)); and 
a light emitting layer 220-3 (para [0044]) on the third organic layer (see Fig. 2).  

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Liao et al. PG Pub 2005/0173700 teaches a full-color organic display having improved blue emission.
	b.Nishimura et al. PG Pub 2010/0283041, teaches an organic electroluminescence device.
Allowable Subject Matter
3.	Claims 8-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 8 is fully incorporated into the base claim 7.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a refractive index of the second organic layer is different from a refractive index of the third organic layer.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 9 is fully incorporated into the base claim 7.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in an insulating layer on the substrate, the insulating layer comprising a plurality of openings; and a partition wall on a portion of the insulating layer located between adjacent openings, wherein the hole injection layer, the first organic layer, the second organic layer, the third organic layer, and the light emitting layer are formed on an inner side of each of the openings, and the first organic layer and the second organic layer are not formed on the partition wall, and the third organic layer and the light emitting layer are formed on the partition wall.  
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 10 is fully incorporated into the base claim 7.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, the hole injection layer, the first organic layer, the second organic layer, the third organic layer, and the light emitting layer are a part of a light emitting element, and a peak wavelength of light emitted from the light emitting element is equal to or greater than 430 nm and equal to or smaller than 480 nm
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, an insulating layer on the substrate, the insulating layer comprising a plurality of openings; a partition wall on a portion of the insulating layer located between adjacent openings; and a light emitting element on an inner side of each of the plurality of openings, wherein the light emitting element comprises: a hole injection layer; a hole transport layer on the hole injection layer; and a light emitting layer on the hole transport layer, and the hole injection layer and a portion of the hole transport layer are not formed on the partition wall and the remaining portion of the hole transport layer and the light emitting layer are formed on the partition wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895